            Case 1:18-cv-03526-DCF Document 26 Filed 01/31/19 Page 1 of 2
                                                                          USDCSDNY
                                                                          DOCUMENT
UNITED STATES DISTRICT COURT                                              ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                             DOC#: _ _ _ _ _ __
 JOSE AVILLA,                                                             · 1 ,\TE FILED .  1/~1
                                                                                           /u t't_
                                Plaintiff,
                                                                            18cv3526 (DF)
                -against-                                                   ORDER OF
                                                                            DISMISSAL
 C&V 77 ENTERPRISES, LLC, d/b/a Green Kitchen, et al.,

                                Defendants.


DEBRA FREEMAN, United States Magistrate Judge:

       In this action under the Fair Labor Standards Act and the New York Labor Law, which is

before this Court on the consent of the parties pursuant to 28 U.S.C. § 636(c), the parties, having

reached an agreement in principle to resolve the action, have placed their proposed settlement

agreement before this Court for approval. See Cheeks v. Freeport Pancake House, Inc., 796 F.3d

1999 (2d Cir. 2015) (requiring judicial fairness review of FLSA settlements). The parties have

also submitted a letter to the Court, explaining why they believe the proposed settlement

agreement is fair, reasonable, and adequate. (Dkt. 25 .) This Court has reviewed the parties'

submissions in order to determine whether the proposed agreement (Dkt. 25-1) represents a

reasonable compromise of the claims asserted in this action, and, in light of the totality of the

relevant circumstances, including the representations made in the parties' letter, the terms of the

proposed settlement agreement, and this Court' s own familiarity with this matter, it is hereby

ORDERED that:

       1.      The Court finds that the terms of the proposed settlement agreement are fair,

reasonable, and adequate, both to redress Plaintiffs claims in this action and to compensate

Plaintiffs counsel for their legal fees, and the agreement is therefore approved.
             Case 1:18-cv-03526-DCF Document 26 Filed 01/31/19 Page 2 of 2



       2.      The Court notes that the proposed settlement agreement states that "the Court in

this action shall retain jurisdiction to resolve any disputes, including those arising from the

settlement agreement." (Dkt. 25-1 (proposed settlement agreement 19).) In light of this

language, and in order to effectuate the evident intent of the parties, this Court will retain

jurisdiction over this matter for the purpose of enforcing the settlement.

       3.      As a result of the Court's approval of the parties' executed settlement agreement,

this action is hereby discontinued with prejudice and without costs or fees to any party. The

Clerk of Court is directed to close this case on the Docket of the Court.

Dated: New York, New York
       January 31, 2019

                                                       SO ORDERED



                                                       DEBRA FREEMAN
                                                       United States Magistrate Judge

Copies to:

All counsel (via ECF)




                                                   2
